UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.1)* NovaCopper Inc. (Name of Issuer) Common Shares (Title of Class of Securities) 66988K102 (CUSIP Number) Andrew Philip Burgin, Director Gold First Investments Limited Unit 801-2, 8/F, Tung Hip Commercial Building 244-248 Des Voeux Road Central Sheung Wan, Hong Kong + (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 4, 2015 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. ‘ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D/A CUSIP No. 66988K102 1, NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Gold First Investments Limited 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIREDo PURSUANT TO ITEMS 2(d) or 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands NUMBER OF 7. SOLE VOTING POWER5,568,000(1) SHARES BENEFICIALLY 8. SHARED VOTING POWER 0 OWNED BY EACH 9. SOLE DISPOSITIVE POWER5,568,000(1) REPORTING PERSON WITH SHARED DISPOSITIVE POWER0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (SEE INSTRUCTIONS) 5.3%(1) TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO Based upon information furnished by the issuer that 104,796,421 common shares of the issuer were outstanding as at December 4, 2015. SCHEDULE 13D/A CUSIP No. 66988K102 1, NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Notela Resource Advisors Ltd. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIREDPURSUANT TO ITEMS 2(d) or 2(e)  6. CITIZENSHIP OR PLACE OF ORGANIZATION Province of Alberta, Canada NUMBER OF 7. SOLE VOTING POWER5,568,000(1) SHARES BENEFICIALLY 8. SHARED VOTING POWER 0 OWNED BY EACH 9. SOLE DISPOSITIVE POWER5,568,000(1) REPORTING PERSON WITH SHARED DISPOSITIVE POWER0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (SEE INSTRUCTIONS) 5.3%(1) TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO Based upon information furnished by the issuer that 104,796,421 common shares of the issuer were outstanding as at December 4, 2015. SCHEDULE 13D/A CUSIP No. 66988K102 Explanatory Note: This Amendment No. 1 (this “Amendment”) amends the Schedule 13D, originally filed with the United States Securities and Exchange Commission on June 29, 2015 (the “Statement”), with respect to the common shares of NovaCopper Inc. (the “Issuer”).All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Statement. Item 4. Purpose of Transaction. Item 4 of the Schedule 13D is hereby amended by adding the following: On November 23, 2015, Gold First entered into a share purchase agreement (the “Share Purchase Agreement”) with Resource Capital Fund VI L.P. (the “Purchaser”), pursuant to which Gold First agreed to sell, transfer and assign to the Purchaser 8,352,000 Common Shares for an aggregate purchase price of US$3,300,000. On December 4, 2015, the closing of the transaction contemplated by the Share Purchase Agreement occurred. This description of the Share Purchase Agreement is qualified in its entirety by reference to the Share Purchase Agreement, a copy of which is filed as Exhibit 2.2 to this Statement and is incorporated herein by reference. Item 5. Interest in Securities of the Issuer. Items 5(a), 5(b) and 5(c) of the Schedule 13D are hereby amended and restated as follows: (a) As at December 4, 2015, Gold First held 5,568,000 Common Shares, or 5.3% of the outstanding Common Shares, based upon information furnished by the Issuer that 104,796,421 Common Shares were outstanding as of such date. Notela may be deemed to beneficially own the Common Shares held directly by Gold First owing to Notela’s 60% interest in Gold First. (b) The board of directors of Gold First has sole voting and dispositive power over the Common Shares described in Item 5(a) above.The directors of Gold First are listed in Annex A, which is incorporated herein by reference. Notela may be deemed to have voting and dispositive power over the Common Shares held directly by Gold First owing to Notela’s 60% interest in Gold First. (c) The information set forth in Item 3 is incorporated herein by reference. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. Item 6 of the Schedule 13D is hereby amended by adding the following: On November 18, 2015, Mr. Philip O’Neill resigned from the board of directors of the Issuer. The resignation of Mr. O’Neill was not due to any disagreement with the Issuer. The information set forth under Item 4 is incorporated by reference. Item 7. Materials to be Filed as Exhibits. Item 7 of the Schedule 13D is hereby amended and restated as follows: Exhibit No. Description Arrangement Agreement, dated April 22, 2015, between the Issuer and Sunward Resources Ltd. (incorporated by reference to Exhibit 2.1 to the Issuer’s Current Report on Form 8-K filed with the Commission on April 27, 2015) Exhibit No.
